COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG
                                                                                                                     

 
                                           NUMBER
13-04-224-CV
 
G. XAVIER MONTEMAYOR AND
FRANKLIN T. GRAHAM, JR.,                                                       Appellants,
 
                                                             v.                                
 
BECKY ORTIZ, D/B/A SCHORS,                                                 Appellee.
                                                                                                              
              
                                           NUMBER
13-04-358-CV
 
G. XAVIER MONTEMAYOR AND
FRANKLIN T. GRAHAM, JR.,                                                       Appellants,
 
                                                             v.                                
 
JOSE ANTONIO ORTIZ FERNANDEZ,
JOSE ANTONIO ORTIZ CELADA, 
AND WIFE, BECKY ORTIZ,                                                Appellees.
                                                                                                                     

 
 




                                                                                                                     

                                                              
    On
appeal from the 138th District Court of Cameron County, Texas.
                                                                   
                                                  
 
                               CONCURRING
OPINION
 
                       Before
Justices Hinojosa, Yañez, and Castillo
                              Concurring
Opinion by Justice Yañez
 




I write separately to note that the names of the
Appellees may create some confusion.  In
light of the fact that this opinion is a legal document, I believe it is
important to refer to the parties by their proper names.  Appellee, Jose Antonio Ortiz Fernandez is
referred to as AFernandez@; his paternal last name is actually Ortiz.  In Mexico, persons routinely use their
maternal last name following the paternal last name.  In the U.S., it is customary to use a paternal
last name as a person=s last name. 
In Mexico, Appellee Jose Antonio Ortiz Fernandez would be referred to as
ASr. Ortiz Fernandez@.  In the U.S., he would be referred to as AMr. Ortiz, Sr.@  The same
applies to Appellee Jose Antonio Ortiz Celada: he is properly referred to as AMr. Ortiz, Jr.@ as he is Mr. Ortiz, Sr.=s son. 
Similarly, Appellee Becky Ortiz is AMrs. Ortiz@ as she is Mr. Ortiz Jr.=s spouse. 
Consequently, we should refer to the Appellees as either AOrtiz-Fernandez@ or AOrtiz, Sr.@; AOrtiz-Celada@ or AOrtiz, Jr.@, but not as AFernandez@ and ACelada@.  Since the
beginning of immigration to this country, the U.S. authorities would
arbitrarily Achange@ the last names of immigrants because the maternal
last name was the last name in the series of names from their native
country.  Consequently, immediate family
members ended up with legal names that were inaccurate.  I concur with the result and analysis in this
case but I object to the use of the maternal last names of appellees as they
are incorrectly used as if they are their paternal last names. 
 
 
                                                     

LINDA REYNA YAÑEZ,
Justice
 
 
 
 
Concurring opinion delivered and filed 
this the 20th day of July, 2006.